Morgan Lewis

| USBC SDNY
DOCUMENT
FI FCTRONICALLY FILED

DOC #:

; ; DATE FILED:__5/7/2021
Michael F. Fleming ener
Associate
+1.212.309.6207
michael.fleming@morganlewis.com

 

May 5, 2021

Via ECF
The Honorable Alison J. Nathan
United States District Judge

United States District Court

For the Southern District of New York
40 Foley Square, Room 2102

New York, New York 10007

Re: Sanchez v. Morningstar, Inc., Case No. 1:21-cv-00936-AJN
Request to Extend Time to Respond and Adjourn Conference

Dear Judge Nathan:

We represent defendant Morningstar, Inc. (“Morningstar”) in connection with the above-referenced
action. Pursuant to Rule 1C and 1D of Your Honor’s Individual Practices in Civil Cases, we write,
with the consent of counsel for Plaintiff Christian Sanchez (“Plaintiff”), respectfully to request that
the Court: (a) extend Morningstar's time to respond to the Complaint from May 10, 2021 to June 9,
2021; and (b) adjourn the initial conference scheduled for May 14, 2021 at 3:15 p.m. to a day during
the week of June 14-18, 2021 and a time after 1 p.m. that is convenient to the Court. This is
Morningstar's third request for an extension of time to respond to the Complaint and second request
to adjourn the initial conference. The Court granted each of Morningstar's prior requests.

In support of this request, counsel for Morningstar states that the parties are continuing to engage
in productive discussions about a potential early resolution of this matter. If granted, these requests
will permit the parties time to continue to focus on those efforts. If granted, these requests will not
affect any other date scheduled in this action. As noted above, Plaintiff’s counsel consents to these
requests and has confirmed his availability to attend a conference during the days and times
proposed above.

We thank the Court in advance for its consideration of these requests.

Respectfully submitted,

 

/s/ Michael F. Fleming The request for an extension of time to respond to the
complaint to June 9, 2021, is GRANTED. The initial

Michael F. Fleming pretrial conference scheduled for May 14, 2021, is

 

 

 

 

Attorney for Morningstar adjourned to June 18, 2021, at 3:15 p.m.
SO ORDERED.
cc: All Counsel of Record (via ECF)
Ni Quer
50 ORDERED, 5/7/2021
ALISON |. NATHAN, U.S.D.]. 308.6000

 

 

 
